By the Court,

Barnard, J.
Section 23 of the pilot .law gives the relator ample remedy by appeal for a rehearing, to the commissioners. We cannot assume that that "body, will necessarily adhere to their previous decision; but on the contrary must assume that if that body is convinced, on a rehearing, that the former proceedings were irregular, or that the former decision was erroneous either upon the facts or the law, it will promptly reverse its former decision. This remedy of a rehearing being given, the writ of certiorari should not be granted till such remedy has been exhausted.
Order affirmedj with $10 costs.
Ingraham, Leonard and Barnard, Justices.]